Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a method for preparing a thermoplastic polyoxazolidone.
Group II, claim(s) 13-15, drawn to a thermoplastic polyoxazolidone obtained by the method according to claim 1, or an article comprising the thermoplastic polyoxazolidone, or a thermoplastic material comprising the thermoplastic polyoxazolidone according to claim 13.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a thermoplastic polyoxazolidone obtained by the method according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gan et al. (US 2015/0073115 A1, cited in IDS) in view of Karl et al. (US 2014/0128503 A1). Gan teaches an oxazolidone ring containing adduct that is obtainable by combining an aliphatic epoxy compound, an aromatic epoxy compound, and a diisocyanate [0008, 0017], wherein the aliphatic epoxy compound is a diglycidyl ether, a diglycidyl ester, or a combination thereof [0014], wherein the aromatic epoxy compound is a glycidyl ether of hydroquinone, resorcinol, bisphenol A, bisphenol F, 4,4’-dihydroxybiphenyl, tetrabromobisphenol A, 2,2-bis(4-hydroxyphenyl)-1,1,1,3,3,3-hexafluoropropane, or 1,6-dihydroxynaphthalene, or a combination thereof [0015], wherein the diisocyanate is an aromatic diisocyanate or a combination thereof [0016], wherein a process for combining the aliphatic epoxy compound, the aromatic epoxy compound, and the diisocyanate includes a first stage and a second stage [0017], wherein the first stage includes incorporating oxazolidone rings into the aliphatic epoxy compounds of a first stage adduct [0018], wherein the first stage includes employing a catalyst for incorporating oxazolidone rings into the aliphatic epoxy compounds [0019], wherein the first stage includes adding the diisocyanate to the mixture of the aliphatic epoxy compound and the catalyst [0021], wherein the second stage includes adding the aromatic epoxy .
Gan does not teach that the one or more diepoxides comprise one or more 2-phenylpropane-1,3-diol diglycidyl ether derivatives. However, Karl teaches one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives [0014] that are present in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the curing agent has at least two functional groups which are able to react with the oxirane groups and/or hydroxyl groups of the polyepoxide compounds [0045], wherein suitable functional group which are able to enter into a polyaddition reaction with the oxirane groups of polyepoxide compounds are isocyanates [0046]. Gan and Karl are analogous art because both references are in the same field of endeavor of reacting one or more isocyanates and one or more diepoxides. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Karl’s one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives to substitute for Gan’s aliphatic epoxy compound, which would read on the limitation wherein the one or more diepoxides comprise one or more 2-phenylpropane-1,3-diol diglycidyl ether derivatives as claimed. One of ordinary skill in the art would have been motivated to do so because Karl teaches that the one or more 2-phenyl-1,3-propanediol diglycidyl ether derivatives [0014] are beneficial for being useful in a curable epoxy resin composition that further comprises at least one curing agent [0032-0034], wherein the .
A telephone call was made to Eric Myers on 03/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/           Primary Examiner, Art Unit 1767